Citation Nr: 1017434	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  00-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), to 
include as secondary to a service connected left eye 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from October 1958 to August 
1962.  

This case has a protracted appellate history.  A March 1993 
Board decision denied service connection for an acquired 
psychiatric disorder.  A July 1999 Board decision denied 
reopening of a claim for service connection for a left eye 
disability.  

This matter is before the Board of Veterans' Appeals (Board) 
originally from a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which declined to reopen the Veteran's claims for 
service connection for a left eye disorder and a nervous 
condition.  The Veteran timely perfected his appeal of these 
issues.  He did not request a Board hearing on these matters.

The Board eventually reopened these claims in September 2001 
and remanded the claims for additional development.  The 
Board again remanded the claims in September 2003.  Then May 
2006 the Board granted service connection for a left eye 
disorder (effectuated by a May 2006 rating decision which 
assigned an initial 10 percent disability rating) and denied 
service connection for an "innocently- acquired" psychiatric 
disorder.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  

In September 2007 the Court issued an Order granting a Joint 
Motion for Partial Remand of the parties to vacate the 
decision and to remand the issue of service connection for an 
acquired psychiatric disorder.  In its Order, the Court 
directed VA to consider the Veteran's theory of service 
connection for an acquired psychiatric disorder as secondary 
to the service-connected left eye disability.  See Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006) (alternative theories of 
service connection are encompassed within a single claim); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff' 421 F.3d 1346 (Fed. Cir. 2005).  

The Board remanded the case for additional development in 
January 2008, to include scheduling the Veteran for a VA 
psychiatric examination.  The RO issued a Supplemental 
Statement of the Case (SSOC) in June 2008.  The Board again 
remanded the case in September 2008 to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2009); to provide notice of an amendment to 38 C.F.R. 
§ 3.310; and to afford the Veteran a VA psychiatric 
examination for opinions as to certain questions posed in the 
remand.  

The Board finds that the AMC/RO complied with the September 
2008 Remand directive, see Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  

In October 2008 the Veteran claimed service connection for a 
right eye disorder, on the basis of direct service incurrence 
and as secondary to service-connected left eye disability, 
and also claimed entitlement to an increased rating for 
service connection left eye disability.  These claims were 
denied in a January 2010 rating decision.  


FINDINGS OF FACT

The Veteran does not have an acquired psychiatric disorder 
which had its onset during active service; he does not have 
PTSD; and a psychosis, if it exists, first manifested years 
after service and is not show to be related to his military 
service; nor is any current acquired psychiatric disorder 
proximately due to or permanently aggravated by his service-
connected left eye disorder.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred during active service and a psychosis, including a 
schizoaffective disorder, did not manifest within one year 
after active service nor is acquired psychiatric disorder, to 
include PTSD and a psychosis, proximately due to or 
aggravated by service-connected left eye disability.  
38 U.S.C.A. § 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case a preadjudication VCAA notice was not sent to 
the Veteran because the March 2000 rating decision which is 
appealed pre-dated the November 2000 enactment of the VCAA.  
Thus, preadjudication VCAA notification was not possible.  

By RO letter of April 2002 the Veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The Veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  Here, the case was readjudicated in the February 
2003 SSOC.  

The Veteran was again provided VCAA notice by RO letter of 
April 2004.  Thereafter, the case has been readjudicated by 
SSOC in December 2005.  

Further, after remand of the case by the Court in September 
2007, the RO sent the Veteran a comprehensive letter in 
February 2008 again setting for what was needed to 
substantiate the claim, including the claim of secondary 
service connection and set forth an exhaustive list of what 
was on file pertaining to the claim.  Thereafter, the claim 
was readjudicated in a June 2008 SSOC.  He was provided 
similar notice by the RO in a November 2008 RO letter, 
following which the claim was readjudicated in SSOCs in April 
2009, September 2009 and December 2009.  

As the claim of service connection is denied, no disability 
rating and effective date will be assigned as a matter of 
law. Therefore, there can be no possibility of any prejudice 
to the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473. See VAOPGCPREC 8-
2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Although representation by counsel does not alleviate VA's 
obligation to provide compliant VCAA notice, representation 
is a factor that must be considered when determining whether 
that Veteran has been prejudiced by any notice error.  Under 
the circumstances of this case, it is not unreasonable to 
conclude that counsel is acting with the full authority and 
knowledge of the Veteran and to attribute to the Veteran, 
counsel's actions, acknowledging an understanding of what is 
required to substantiate the claim.  Counsel's involvement 
with and knowledge of the claim demonstrates that the Veteran 
had a meaningful opportunity to participate in his claim.  
Because he had a meaningful opportunity to participate in his 
claim, the Veteran has not been prejudiced by any VCAA 
notification error.  See Overton v. Nicholson, 20 Vet. App. 
427, 438-39 (2006); Sanders v. Nicholson, 487 F.3d 881 
(2007).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Moreover, the September 2007 Court Order remanding the case 
instructed the Board to comply with the Joint Motion for 
Remand by the parties.  In the Joint Motion for Remand it was 
not alleged that there was an error or failure to provide the 
required notice under the VCAA.  Rather, the case was 
remanded "for the Board to provide adequate reasons or bases 
to support whether the Secretary complied with the duty to 
assist, specifically in providing a medical examination or 
opinion, and to address whether a claim of entitlement to 
service connection, on a secondary basis, was reasonably 
raised by the evidence."  As explained below, the Veteran 
has been afforded the appropriate VA examinations and will 
address potential entitlement on the basis of secondary 
service connection as well as secondary aggravation.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

While an August 2000 private physician's statement suggested 
that more information surrounding the events of the Veteran's 
incarceration and subsequent hospitalization would have been 
helpful, no other information is available other than that 
stated herein.  The Veteran was informed by RO letter of July 
2004 that the additional records from Trippler Army Medical 
Center in Hawaii could not be obtained and that a second 
request for those records had been made.  The record shows 
that ultimately no additional records could be obtained 
relative to his hospitalization for psychiatric observation.  

Also, as to the Veteran's alleged inservice stressor, leading 
to his having only some PSTD symptoms, he has not provided 
any information concerning his alleged non-combat stressor 
which could reasonably be obtainable.  That is, he has 
alleged no more than having been on a military airplane 
decades ago in which passengers were instructed to fasten 
their seat belts.  Because this is a frequent occurrence, 
there is no reasonable possibility of obtaining any records 
substantiating that this event occurred, nor has the Veteran 
or his attorney suggested that there exist any such records.  

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide 
sufficient information to identify the relevant records.  
38 U.S.C.A. § 5103A(b)(1).  Here, private clinical records 
and statements have been submitted in support of the claim.  

The Veteran declined the opportunity to testify at a personal 
hearing in support of his claim.  The RO has obtained the 
Veteran's service treatment records and VA treatment records.  
He has not identified any additionally available evidence for 
consideration in his appeal.  Records in conjunction with the 
Veteran's claim for Social Security Administration disability 
benefits are on file.  Copies of addendums to VA examinations 
were provided by the RO to the Veteran's attorney in November 
2009.  

In compliance with the Joint Motion, the case was remanded to 
ensure compliance with VCAA notice requirements, including 
notice of an amendment to 38 C.F.R. § 3.310.  Also, VA 
conducted the necessary medical inquiry in an effort to 
substantiate the claim for service connection for a 
psychiatric disorder, including recent examinations 
addressing the questions of secondary service connection and 
secondary aggravation.  38 U.S.C.A. § 5103A(d) (West 2000).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); 
see also Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 
(2006) (emphasizing that the third prong has a "low 
threshold").  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).  Here, the Board concludes that there 
has been substantial compliance with the Joint Motion.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The Veteran's service treatment records show that on his 
August 1958 examination for enlistment he had a normal 
psychiatric assessment.  In an adjunct Report of Medical 
History he stated that he had not experienced nervous trouble 
of any sort, depression or excessive worry.  His August 1959 
Report of Medical Examination for Re-Enlistment and the 
adjunct Report of Medical History also disclose no 
psychiatric abnormalities.  

In October 1961 the Veteran was arrested, and jailed one 
night, for drinking.  At this time he stated that he felt 
claustrophobic in the cell and set his shirt on fire.  He 
reported having chronic nervousness.  He was admitted to the 
Tripler General Hospital for observation.  An Abbreviated 
Clinical Record reflects that he had been arrested for being 
drunk, fighting, and refusing to be locked up in a jail cell, 
saying that he had claustrophobia.  Nevertheless, he had been 
placed in a jail cell and he began to beat on the floor and 
set his shirt on fire.  He had then been transferred to 
another cell where the same thing occurred.  He reported 
having been brutally beaten.  He had never before been 
arrested for alcoholism, and had no courts martial in the 
service, although he had had three Article 15's for 
insubordination and fighting.  

A mental status examination revealed no evidence of 
psychiatric disease and no evidence of psychotic or 
psychoneurotic process.  The final diagnosis was simple 
drunkenness, manifested by belligerent behavior, staggering 
gait, alcoholic breath and minimal impairment.  It was noted 
that no disease was found upon psychiatric observation.  

The Veteran's June 1962 Report of Medical Examination for 
Separation discloses a normal psychiatric assessment but in 
the Report of Medical History he affirmed that he had been a 
patient in a mental hospital, namely Tripler Army Hospital in 
Hawaii.  

On VA general medical examination in July 1963 the Veteran's 
psychiatric status was normal.  

A July 1963 rating decision granted service connection for 
synovitis of the left knee and for scars of the right index 
and right 5th finger as a residual of healed fractures.  

VA outpatient treatment (VAOPT) records of 1977 to 1979 show 
that in April 1979 he complained of difficulty sleeping and 
having bad dreams.  He was given Mellaril for his nerves.  

The Veteran underwent VA hospitalization from October 1979 to 
January 1980.  At admission he complained of, in part, his 
nerves.  He set a newspaper on fire in the Evaluation Clinic 
because, as he stated, he was angry and he liked to see fire.  
He related a heavy alcohol abuse in the past.  He denied 
prior psychiatric hospitalizations.  He complained of sleep 
disturbance as well as visual illusions and hypnagogic 
hallucinations during the night.  On mental status 
examination it was noted that he had episodes in which, when 
stressed or confronted, he tended lose control of his anger.  
There were no delusions, illusions or hallucinations.  He had 
a history of a depressed skull fracture 10 years earlier with 
transient hemiparesis.  Psychological testing confirmed an 
impression of an underlying personality disorder, anti-social 
type.  The pertinent discharge diagnoses were a situational 
reaction to adult life with depression and anxiety, as well 
as an antisocial personality disorder.  

The Veteran was hospitalized in July 1980 for pneumothorax 
and lacerations after being beaten during a domestic 
altercation.  He was seen at a VA hospital on July 25, 1980, 
at which time it was noted that he had begun using alcohol at 
age 14.  He had used heroin several years ago but denied 
current substance abuse.  The diagnosis was chronic 
alcoholism.  

An October 1980 VA clinical record noted that the Veteran 
complained of, in part, nightmares and things crawling over 
him.  He reportedly had had a psychiatric history, off and 
on, since his 1962 service discharge.  He denied problems 
with alcohol.  He had irrational thoughts about the future, 
i.e., owning his own business and going to college.  The 
impressions were delusional depression and alcoholism.  

In February 1981 the Veteran complained of problems with his 
fractured fingers, knee, and left eye which were agitating 
him and causing him to have "nerve problems."  

VAOPT records from 1983 to 1985 reflect a diagnosis in August 
1983 of a borderline personality disorder.  Agoraphobia with 
panic attacks was diagnosed in April 1983.  On psychiatric 
OPT evaluation in April 1984 it was noted that he had a 
history of a borderline personality disorder and substance 
abuse but had been off alcohol and street drugs for several 
years.  He had episodes of anxiety attacks and he reported 
that medications had not helped his dreams or fears of going 
outside.  The diagnosis was a borderline personality disorder 
with acute onset of agoraphobia and derealization.  On a 
February 1986 VA psychiatric OPT evaluation the Veteran 
reported that VA physicians had told him that his urinary 
frequency was due to a "nervous" kidney and that he needed 
to see a psychiatrist.  He denied any change in his condition 
except for problems urinating and mild derealization 
experiences.  The impression was a borderline personality 
disorder, by history, and questionable urinary retention 
secondary acetylcholine effects of medications.  

Records of the Columbia Area Mental Health Clinic reflect 
psychiatric treatment in 1986 and 1987.  The diagnosis was 
paranoid schizophrenia.  

In February 1986, the Veteran received a diagnosis of 
borderline personality disorder.  

A February 1986 psychiatric evaluation report by Dr. J.C.D., 
authored for the purpose of determining whether the Veteran 
qualified for Social Security Administration (SSA) disability 
benefits, indicates that the Veteran reported seeing and 
hearing things.  He also noted that he had bad nerves.  After 
conducting a mental status examination, Dr. J.C.D. stated 
that "I feel that this patient probably has paranoid 
schizophrenia, but I do not consider him to be overtly 
psychotic at this time.  This is probably due to the fact 
that he is having adequate care through the Mental Health 
Center."  The physician also determined that "I see his 
prognosis as being somewhat poor as with long term care he is 
certainly not functioning at an adequate level at this time."  
He recommended that the Veteran remain on anti-psychotic 
medication and maintain care at the Mental Health Center. 

A March 1986 correspondence from E.P.P., a mental health 
counselor at the Columbia Area Mental Health Center, conveys 
that the Veteran had a diagnosis of chronic, paranoid 
schizophrenia for which he took Navane and Sinequan.  He had 
received treatment from that facility for this mental 
disorder since May 1984. 

A May 1986 record from the SSA, certified by Dr. J.I., a 
psychiatric consultant, indicates that the Veteran was 
schizophrenic, paranoid, with other functional psychotic 
disorders.  The Veteran also received treatment for 
schizophrenia in February 1987 and August 1987. 

A September 1987 correspondence from a private psychologist, 
F.S.C., MA, indicates that the Veteran had chronic paranoid 
schizophrenia which caused him to exhibit intense and 
unrelenting anger as well as difficulty getting along with 
people.  F.S.C. noted that the Veteran was being treated with 
psychotropic medication, and offered a very guarded 
prognosis.  A September 1987 VA Medical Certificate indicates 
that the Veteran had a borderline personality disorder.  

A discharge summary of VA hospitalization in May 1988 noted 
that the Veteran had a long history of paranoid 
schizophrenia.  VAOPT records of 1989 and 1990 also reflect 
diagnoses of paranoid schizophrenia.  

In VA Form 21-4138, Statement in Support of Claim, in August 
1990 the Veteran reported having heard voices in his pillow 
during his military service.  

The Veteran underwent VA hospitalization from August to 
October 1991.  He reported having had problems hearing voices 
a few months ago, and some visual hallucinations in the past.  
He was observed for psychotic features.  Although initially 
thought to have a long-standing schizophrenia, upon further 
observation and psychological testing it was thought that 
most of the patient's psychotic symptoms were 
characterological in nature.  Current psychiatric testing 
revealed a mixed personality disorder with features of 
paranoid, schizoid, and anti-social personality traits.  
After being taken off his medications, he had racing and 
obsessive thoughts, as well as trouble sleeping and 
concentrating.  The Axis I discharge diagnosis was a brief 
reactive psychosis, polysubstance abuse, and marital discord 
and the Axis II diagnosis was a personality disorder, mixed, 
with paranoid/schizoid/antisocial traits.  

In a July 1991 letter the Veteran stated that he was first 
hospitalized for his mental illness while on active duty, and 
since that time, he had been hospitalized twice for his 
mental problems and once for alcohol abuse.  

At a February 1992 RO hearing it was argued that the 
Veteran's inservice behavior and his having to be disciplined 
indicated the presence of a psychiatric disorder.  The 
service representative argued that the Veteran's abnormal 
behavior pattern during service, consisting of disorderly 
conduct, being involved in fist fights, and receiving at 
least three Article 15's were proof of a psychiatric 
disorder.  Pages 1 and 2 of that transcript.  The Veteran 
testified that prior to service he had no disciplinary 
problems, was active in his community, and had no psychiatric 
problems.  Page 3.  He experienced discrimination due to 
racism which led to resentment and anger and his being 
involved in fights, leading to his having had several Article 
15's.  Page 5 and 6.  He described the circumstances leading 
to his arrest in Hawaii and what occurred when he was jailed 
by civilian police in Hawaii for public intoxication and 
having attacked a police officer, including having set a fire 
in jail, beating his head on a wall, and subsequent 
hospitalization for psychiatric observation.  Pages 7 and 8.  
He had difficulty adjusting after service discharge, 
including drinking alcohol and being hostile.  Page 10.  

A February 1992 statement from Dr. F.M.O., a VA Chief of 
Psychiatry, reflects that the Veteran had been followed at a 
VA psychiatric service since 1979.  He had been treated both 
for alcohol related problems, depressive reactions to life 
stresses, and marital conflict.  At times of stress he 
experienced an increase in physical symptoms in a number of 
systems.  He had supplied medical records related to his 
October 1961 evaluation at Trippler Army Medical Center and 
these appeared to be in keeping with his clinical course at 
the VA medical center.  His psychiatric diagnoses, under the 
DSM Manual, were, Axis I, adjustment disorder and alcohol 
abuse, and the Axis II diagnosis was an anti-social 
personality disorder.  

Multiple supporting lay statements were received in June 
1992, including one from R.J., who had known the Veteran 
before and after his period of service, in which she stated 
that she had noticed a change in his personality, emotion, 
and attitude after his service discharge which must have been 
due to his military service.  She further reported that prior 
to service the Veteran had had a normal and well-adjusted 
personality.  The Veteran's mother, cousin and other long-
time friends similarly noted in June 1992 letters that he 
exhibited emotional and behavioral changes after his service 
discharge.  

September 1997 and October 1997 VA progress notes contain a 
diagnosis of paranoid schizophrenia.  

A September 1999 private psychiatric evaluation report 
indicates that the Veteran reported having a history of 
auditory and visual hallucinations.  He also conveyed that he 
experienced delusions and paranoia, but refused to speak of 
them for fear of these symptoms returning.  After performing 
a mental status examination, the examiner diagnosed the 
Veteran with chronic undifferentiated schizophrenia with 
paranoid features.  

In December 1999 the Veteran claimed service connection for a 
psychiatric disorder due to his left eye disorder.  

A January 2000 VAOPT notes that that the Veteran felt that 
his anxiety symptoms were exacerbated by his injury to his 
eye during service because "he may be more self conscious" 
due to some of the reconstructive surgery that was required.  
The diagnosis was anxiety disorder not otherwise specified

The Veteran's mother, E.L.S., stated in a February 2000 
letter that the Veteran "suffers from emotional/mental 
illness," and that he said "that a doctor told him that his 
emotions/mental illness stems from the injury" to his left 
eye.  The Veteran's former wife, R.E.C.S., conveyed similar 
sentiments in an August 2003 letter.  

At an August 2000 RO hearing the Veteran testified that since 
an inservice left eye injury he had experienced left eye 
difficulty and had undergone surgery on five occasions to 
correct left eye problems.  

In August 2000 the Veteran's private physician, Dr. J.T., 
submitted a letter in support of the Veteran's claim, 
specifically addressing the possibility that his 
schizophrenia may have had its onset during military service.  
She noted that the "[o]nset of schizophrenia typically occurs 
between late adolescence and mid-30's, which would have been 
during [the Veteran's] military service," and conveyed that 
"[t]he unusual behavior he displayed during his brief 
incarceration (i.e., setting his clothes on fire, extreme 
belligerence) may be indicative of the disorganized thought 
and behavior patterns observed in those with schizophrenia."  
Dr. J.T. further stated that the Veteran's "history of 
insubordinate and violent behavior may also be considered to 
indicate a pattern of disorganized behavior."  Based on this 
information, the physician affirmed that "[w]hile more 
information about these incidents and his mental state at the 
time would be helpful in making a determinate diagnosis, one 
certainly cannot rule out the possibility that [the Veteran] 
may have been suffering from schizophrenia at the time of his 
military service."  

The Veteran underwent a psychiatric examination by Dr. D.D. 
in September 2000.  At this time, the Veteran conveyed that 
he had bad nerves.  The physician noted that the Veteran was 
a poor historian with a short attention span.  After a mental 
status examination, the diagnosis was residual 
undifferentiated schizophrenia.  

In October 2000 the Veteran underwent a comprehensive 
examination by Dr. A.J.K. for the purposes of determining 
whether he could engage in gainful activity.  After taking a 
history from the Veteran and performing an examination, the 
diagnosis was a "[p]sychological disorder, probably 
schizophrenia by history."  Dr. A.J.K. stated that the 
Veteran informed her that he took multiple anti-psychotic 
medications and that he had many psychological problems, and 
she stated that "I would recommend evaluation from an 
independent psychiatrist, or obtaining his psychiatric 
history."  

September 2001 and December 2001 private medical records note 
that the Veteran had a history of schizophrenia, paranoid 
type, with paranoia, delusional thinking and isolation.  At 
that time, the examining social worker and Dr. F.C.B. 
rendered a diagnosis of schizophrenia, paranoid type.  

A February 2002 private medical record by a physician 
indicates that the Veteran had paranoid schizophrenia "under 
good control" with medications.  

In an April 2002 letter the Veteran's former wife, R.E.C.S., 
stated that she had divorced the Veteran because of his 
violence.  She also stated that he had emotional and mental 
illness, and recalled that he had told her during active 
service that he was hearing humming sounds emanating from his 
pillow and had asked his squad to listen to the pillow.  

In August 2002 the Veteran underwent a VA examination of the 
left eye.  The question posed to the examiner was whether the 
Veteran had a current left eye disability or acquired 
psychiatric disability due to disease or injury that was 
incurred or aggravated during service.  It was noted that the 
Veteran had had an inservice eye injury but it did not appear 
that he had a disability due to the injury of the left eye 
and "[t]herefore, the patient may have an acquired 
psychiatric disability."  

On VA psychiatric examination in September 2002 the Veteran's 
claim file was reviewed.  The Veteran reported that during 
his period of active service he thought he heard noises 
emanating from his pillow, but that he did not tell anyone 
about this.  He also stated that he had been hospitalized 
during active service after drinking and being locked up in a 
cell.  He also stated that he now experienced visual 
hallucinations in the form of seeing little purple people, 
and had homicidal thoughts when angered.  Currently, he took 
the following prescription medications: Doxepin, Seroquel, 
Wellbutrin, and Hydrocodone.  He had a history of public 
drunkenness and had been hospitalized for substance abuse.  
On mental status examination he was alert and oriented but 
made poor eye contact.  He had slow and halting speech, but 
his thought process appeared logical and goal-directed, 
without evidence of looseness of associations.  

Based on these data, the physician, Dr. D.L.A., rendered a 
diagnosis of alcohol dependence and cannabis abuse under Axis 
I, and "[m]ixed personality disorder with paranoid, schizoid, 
and antisocial traits," under Axis II.  The physician 
explained that the Veteran "clearly has a history of Axis II 
characterological-related symptoms," and noted that the 
evidence did not support a diagnosis of PTSD or anxiety 
disorder.  The clinician also acknowledged that the Veteran 
"did report some questionable psychotic symptoms, but his 
inability to elaborate on these symptoms and his history of 
psychological testing which indicated these were probably 
characterologically based rather than being the result of an 
Axis I major mental illness leads me to question the validity 
of these reports."  Additionally, the physician offered the 
opinion that "there is no clear evidence of major mental 
illness which can be determined to have begun during his 
active-duty service or been exacerbated by his military 
experience. . . . It is my opinion that there is no evidence 
of major mental illness to warrant service connection for 
mental illness."  

As reflected in a February 2003 Loan Discharge Application 
based on total and permanent disability, Dr. E.K. rendered a 
diagnosis of paranoid schizophrenia, as well as alcohol 
dependence (currently in remission).  The physician noted 
that the Veteran had periodic psychotic episodes with 
delusions and severe mental disorganization.  

In a June 2003 letter the Veteran stated that his mental 
illness commenced in 1961 or early 1962.  

After undergoing November 2003 and April 2004 VA mental 
status examinations, the examining clinicians rendered a 
diagnosis of schizophrenia, chronic undifferentiated type 
(CUT), with paranoid features in remission.  

Private psychiatric assessments spanning February 2002 
through February 2004 similarly reflect diagnoses of paranoid 
schizophrenia and reflect that the Veteran had been 
prescribed Seroquel.  

A June 2004 VA medical report indicates that the Veteran had 
a psychiatric diagnosis of schizophrenia.  

In an August 2004 statement, the Veteran opined that his left 
eye disability had aggravated his psychiatric disorder.  

After the Veteran underwent a March 2005 VA mental status 
examination, the clinician diagnosed him with anxiety 
disorder, not otherwise specified (NOS).  A computerized 
problem list contained in another March 2005 VA medical note 
reflects that the Veteran had residual schizophrenia, 
unspecified, as well as anxiety state.  March 2004, May 2004 
and July 2005 VA medical notes contain similar problem lists.  

A February 2006 VA mental status examination report shows 
that the Veteran was diagnosed with a generalized anxiety 
disorder.  August 2006 and February 2007 VA medical records 
indicate that the Veteran had a diagnosis of generalized 
anxiety disorder.

As reflected in September 2007, March 2008, and April 2008 VA 
medical notes, the Veteran had been diagnosed with 
"generalized anxiety disorder per record," as well as 
"paranoid schizophrenia per record (seems predominantly Axis 
II)."  He had also received a diagnosis of "cluster A 
personality [disorder] DO - aspects of Paranoid and 
Schizotypical PDs", psychotic disorder not otherwise 
specified (NOS), and other personality disorders.  He took 
antidepressant and antipsychotic medications.  

In February 2008 the Veteran underwent a VA psychiatric 
evaluation by a psychologist, P.A.M., who had reviewed the 
voluminous claim files.  The psychologist discussed the 
medical evidence of record, including the service treatment 
records, and noted that the Veteran was a fairly unreliable 
historian, and could not provide specific information about 
his treatment history.  At present he worked at a mental 
illness recovery center.  He reported hearing noises, and 
noted that he had a past history of alcohol dependence and a 
current, continued history of using marijuana.  

On mental status examination the Veteran was alert and 
oriented.  He had a generally euthymic mood and labile 
affect.  He had pressured speech and clearly circumstantial 
thought process.  Although his current thought content did 
not reveal auditory or visual hallucinations, he reported 
that he sometimes heard the sound of someone walking above 
him.  He denied any current suicidal or homicidal ideation, 
and his memory was intact for immediate, recent and remote 
events.  He was vague as to his symptoms and had difficulty 
providing detailed information.  Based on these data, the 
diagnostic impression was Axis I, alcohol dependence, in 
remission.  It was further noted that the Veteran denied 
having anxiety, but reported hearing noises coming from his 
pillow while in service.  The examiner cited to Dr. D.L.A.'s 
September 2002 conclusion that the Veteran's difficulties 
have appeared to be characterological in nature, which 
affected his presentation.  Accordingly, "given the 
information from the evaluation, also the information from 
the records, it appears at least as likely as not that the 
[V]eteran does not have an Axis I disorder other than alcohol 
dependence in remission.  He does, however, appear to have 
some trauma-related symptoms associated with [a] near-plane 
crash while he was in the military, but these symptoms do not 
reach the level of a full diagnosis of posttraumatic stress 
disorder . . . . ."  The examiner further opined that 
"[w]hile it does appear that the [V]eteran has some trauma-
related symptoms that appear to be as result of the near-
plane crash, it does not appear that he has any type of 
psychiatric disability that is caused by or aggravated by his 
left eye disorder."  

In April 2008 the Veteran again underwent a VA psychiatric 
examination, this time by the same VA physician, Dr. D.L.A., 
who had performed the September 2002 VA psychiatric 
evaluation.  The examiner reviewed the claim files, and 
throughout the April 2008 report, Dr. D.L.A. referenced her 
previous, September 2002 report. 

Dr. D.L.A. again noted that the Veteran was a "very vague 
historian" and "reported many symptoms that were inconsistent 
with prior evaluation."  The Veteran stated that he felt 
anxiety and he had difficulty recalling details about his 
psychiatric history.  When asked about his auditory 
hallucinations, the Veteran indicated that it was something 
he did not ever want to discuss.  He did reveal that he heard 
footsteps and voices, which he could not understand.  He 
reiterated that he had first heard voices crying from his 
pillow during his service in Hawaii, and has asked other 
service members to listen to his pillow.  As for visual 
hallucinations, he again described how he now saw little 
people or monkeys, which appeared gray purple in color.  He 
described feeling like something had crawled under his skin, 
and he noted that he had suicidal thoughts every now and 
then, as well as homicidal thoughts.  

Dr. D.L.A. recognized that the Veteran had received treatment 
with various medications to include Sinequan, Haldol, Navane, 
Elavil, Trilafon, Seroquel and Hydroxyzine, and that his most 
recent VA medical records indicate that he had generalized 
anxiety disorder and paranoid schizophrenia, both per record.  
On mental status examination, the Veteran appeared alert and 
oriented, as well as "minimally cooperative."  He appeared 
unkempt in dirty clothing and made poor eye contact.  He had 
normal speech, but became frustrated when asked to recall 
details that he had reported previously.  His thought process 
seemed generally logical and goal-directed without evidence 
of looseness of association.  He changed the subject of 
conversation often, but Dr. D.L.A. believed that this did not 
demonstrate an inability to maintain thought or 
concentration, but merely reflected the Veteran's desire to 
change the conversation.  On testing, the Veteran had a very 
poor recent memory, which "is not consistent with his ability 
to do things such as remember a phone number to call for the 
date and weather," as he had earlier in this examination.  
Based on these data, Dr. D.L.A. rendered a diagnoses of 
malingering, alcohol dependence, heroin dependence, cocaine 
dependence in remission, cannabis abuse and nicotine 
dependence (Axis I) a well as mixed personality disorder with 
schizoid and paranoid personality disorder traits (Axis II).  
She concluded that "I am not able to determine his current 
level of disability related to any psychiatric illnesses as 
it is believed he is malingering some mental health 
symptoms."  

A June 2008 VA medical note reflects that the Veteran 
indicated that his auditory hallucinations had not worsened 
but had remained the same.  He had reported having such 
hallucinations in March 2008 as well.  

In a letter received in August 2008 the Veteran reported that 
during service he had been in an airplane over the ocean that 
had attempted to fly over and then below an electrical storm 
but he plane began shaking and diving.  The storm was so 
severe that passengers had been told to put on their life 
preservers.  The plane had not crashed but he thought about 
this all the time, even when he did not want to think about 
this "Post Trauma."  He wanted this to be taken under 
"extreme consideration."  

On VA psychiatric examination in January 2009, by P. A. M., a 
licensed clinical psychologist, the Veteran's claim files 
were reviewed.  The Veteran denied a history of pre-service 
trauma.  He reported that his medications decreased the 
frequency of his current hallucinations but he stated that 
they were louder.  He realized that the hallucinations were 
not real but indicated that sometimes they were hard to 
manage.  It was noted that he had previously described to the 
examiner an inservice near plane crash and had reported some 
trauma symptoms but not consistent with full-fledged PTSD.  

With respect to the Veteran's current work history, he had 
problems with concentration and irritability.  He had been 
arrested five times for things like trespassing, assault, and 
public drunkenness.  He denied using alcohol in the past 30 
years but reported a history of heroin and cocaine 
dependence, although he denied currently using these 
substances.  He still smoked marijuana at least five times 
weekly and had smoked this much since his military service.  
He lived alone and denied having close friends.  

On mental status examination the Veteran was alert, oriented, 
and attentive.  His mood appeared to be somewhat dysphoric.  
His affect was mood congruent.  His speech was a bit 
rambling.  His thought process was circumstantial.  His 
thought content was devoid of current auditory or visual 
hallucinations.  There was no evidence of delusion content.  
He denied current thoughts of hurting himself or others.  He 
reported once having made a suicide attempt long ago.  His 
memory was mildly to moderately impaired for immediate 
information.  He was not the most reliable historian and had 
difficulties with background information.  He offered a 
concrete interpretation of a proverb and was not able to 
concentrate well enough to spell the word "world" 
backwards.  He had limited insight into his current 
condition.  

The diagnoses were cannabis abuse; and heroin and cocaine 
dependence, in remission.  When questioned about his symptoms 
he reported that he experience problems every night because 
he hard noises like someone walking or dragging something 
around.  He realized the noises were not real but sometimes 
it was hard to cope with them.  He had a distrust of cameras, 
TVs, computers, and converter boxes.  He had some problems 
with depression, having decreased hope and decreased feelings 
of worth.  He had sleep disturbance and problems with 
irritability and concentration.  He reported having had the 
symptoms of hearing things ever since he was in Hawaii during 
service.  He had had depression for about 8 to 10 years, 
which he felt had gotten worse.  He denied periods of 
remission as to his depression.  

The examiner noted that although the Veteran reported 
symptoms of depression, given the fact that he was smoking 
cannabis on a very regular basis, the examiner did not 
currently feel comfortable making an independent diagnosis of 
a depressive disorder or an anxiety disorder, or actually any 
other Axis disorder because, certainly, the cannabis affected 
the Veteran in terms of the symptoms that he was reporting 
and it affected his presentation.  The examiner noted that 
"there could be a rule out of depression disorder not 
otherwise specified versus a substance-induced mood 
disorder."  It was noted (as this examiner had previously 
reported) that a lot of the Veteran's difficulties were 
characterological in nature and he did [not] report any type 
of mental health disability associated with his eye and did 
not report any symptoms associated with this.  Also, the 
examiner did not find any evidence of this in the information 
that the Veteran supplied.  With respect to the presence of 
an acquired psychiatric disorder, the examiner stated that 
the Veteran appeared to have some depressive symptoms but, 
again, the examiner did not feel comfortable rendering a 
diagnosis of any type of independent psychiatric disorder 
and, therefore, could not render a diagnosis of anything at 
the time of the examination because of the Veteran's 
substance abuse.  There did not appear to be any mental 
health disability associated with his left eye.  

On VA psychiatric examination in February 2009 by a physician 
the Veteran's claim files were reviewed prior to the 
examination.  The Veteran reported having been hospitalized 
for psychiatric purposed five or more times.  He estimated 
that his first psychiatric hospitalization was in 1972 or 
1979.  He was last hospitalized several years ago following 
an overdose.  He lived alone and had no social involvements.  
He reported that he no longer abuse alcohol but many years 
ago had use heroin.  He admitted abusing marijuana.  As to 
his psychiatric problems in the past year, he reported having 
suicidal thoughts all the time and attributed this to a lack 
of relief of his psychiatric symptoms in spite of taking 
medications.  He reported that at night he heard people 
marching as though on a wooden bridge.  This left him feeling 
useless, helpless, and hopeless.  He reported having 
attempted suicide a few times.  He still had suicidal 
thoughts but had no immediate plans.  He did not report any 
remission in his symptoms.  Socially, he was somewhat 
isolative.  

On mental status examination the Veteran's thought processes 
were somewhat tangential and circumstantial.  He admitted to 
delusional thinking and having some feelings of thought 
insertion.  It was difficult for him to relate specifics, but 
he did spontaneously report that he did not trust computers, 
TVs, and radios because they tended to intrude into his mind.  
He was not sure whether they were implanting thoughts or 
merely observing him.  No inappropriate behavior was observed 
during the examination.  He denied homicidal thoughts and had 
no current intention or plan for suicide.  His ability to 
maintain minimal personal hygiene and other basic activities 
of daily living appeared to be grossly intact.  He was alert 
and oriented to time, place, person, and situation.  He had 
difficulty with his recent memory and had considerable 
difficulty repeating three words after hearing them and 
managed to repeat two of three.  However, he could retain the 
two words in memory after three minutes and could recall 
them.  He named the last three presidents.  He could not do 
simple calculations.  His concentration was impaired and 
could not spell the word "world" forward or backwards.  He 
denied obsessive or ritualistic behaviors.  His speech was 
slightly pressured, circumstantial, and tangential but he was 
able to eventually make his point.  He denied having panic 
attacks but admitted having depression and anxiety.  He also 
admitted being impulsive at times.  He had difficulty falling 
asleep and some difficulty staying asleep.  

The diagnosis was a schizoaffective disorder.  The examiner 
noted that the service treatment records reflected that the 
Veteran had undergone a psychiatric evaluation during service 
after being arrested for drunkenness and disorderly behavior 
but that no psychiatric illness was detected.  It appeared 
that he had had psychiatric symptoms documented by VA since 
1980 onward.  This was consistent with his reported 
psychiatric symptoms staring in 1972 or 1979.  Given this, it 
appeared that although he had a schizoaffective disorder 
characterized by thought insertion, feeling that he was being 
monitored by electronic devices, auditory hallucinations, and 
depression and suicidal thoughts as well as a history of 
suicide attempts, these problems seem to have started after 
his military service was completed in 1962.  As far as his 
eye injury was concerned, it did not appear to have 
aggravated his psychiatric symptoms.  He did not dwell on his 
visual difficulties nor did he make any linkage between those 
and his psychiatric condition.  

On VA eye examination in March 2009 there was no reference to 
anything of a psychiatric or psychological nature.  

In a July 2009 addendum, the examiner that conducted the 
February 2009 VA psychiatric examination stated that in 
response to a query by the Veteran's attorney regarding the 
impact of the Veteran's eye problems on either the causation 
or aggravation of the Veteran's schizoaffective disorder, the 
examiner's opinion was that the Veteran's schizoaffective 
disorder was not caused by his service-connected left eye 
disorder.  With respect to a note by a prior clinician that 
there might be some truth to the Veteran's statement that 
that his anxiety was exacerbated by his eye disorder, the 
examiner stated that in his opinion the Veteran's left eye 
disorder did not meet the definition criteria for aggravation 
of the schizoaffective disorder because it did not seem to 
have cause chronic worsening of his underlying condition and 
at best was a [cause of] temporary flare-ups of symptoms.  
This was based on the fact that subsequent notes in the same 
year, in March and May 2000, revealed no further mention of 
the Veteran's concern about his eye condition and he was 
being treated for symptoms of anxiety and agitation with some 
medication changes.  

In an additional addendum in August 2009, it was stated that 
as to whether the schizoaffective disorder begin during 
service or whether it was linked to military service, in 
reviewing the Veteran's record, his psychiatric disorder 
seemed to have started after he left service.  There was one 
incident of setting fire to his shirt when incarcerated for 
drunk and disorderly behavior in 1961, at which time he was 
evaluated for a psychiatric condition without there being any 
evidence of psychosis.  The first formal diagnosis of any 
psychiatric condition was in October 1979 when a situational 
reaction to adult life with depression and anxiety, and an 
anti-social personality disorder, were diagnosed.  At that 
time the Veteran would have been 39 years of age.  Assuming 
that he was indeed free of psychosis in 1962 when initially 
evaluated for a possible psychiatric condition, it was 
entirely possible that his psychosis did not start until much 
later and it still fell within the age group of later onset 
schizophrenia.  Therefore, in the examiner's opinion, the 
Veteran's schizoaffective disorder began after he finished 
serving in the military.   

In a letter dated in December 2009, and received in February 
2010, initial RO consideration of which was waived by the 
Veteran's attorney, the Veteran reported that he had never 
stated that his left eye disorder caused his psychiatric 
illness but that a psychiatrist had said that.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  A showing of 
continuity of symptoms is not required when disease identity 
is established but is required when inservice chronicity is 
not adequately supported or when an inservice diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions, such as a psychosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307. 

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of, or 
permanently aggravated by, an already service-connected 
condition.  38 C.F.R. § 3.310(a), (b).  This requires (1) 
evidence of a current disability; (2) a service-connected 
disability; and (3) evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  See also Johnson v. Principi, 3 Vet. App. 448, 
450 (1992).  

To establish service connection for PTSD, a veteran must 
first submit a current and clear medical diagnosis of PTSD.  
Second, there must also be credible evidence of the 
occurrence of the stressor.  Third, a veteran must present 
medical evidence of a causal nexus between the specific 
claimed in-service stressor and the current PTSD 
symptomatology.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

However, an opinion by a mental health professional based on 
a postservice examination of the Veteran cannot be used to 
establish the occurrence of the stressor.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (addressing a claim for service 
connection for PTSD based on a combat stressor); see also 
Cohen, supra. 

Under 38 C.F.R. § 3.304(f), there must be credible supporting 
evidence of the occurrence of an in-service stressor to 
support the diagnosis.  On the question of the occurrence of 
an in-service stressor to support the diagnosis of PTSD, the 
evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f).  In this case, the Veteran 
had only peacetime military service and it is not alleged 
that he sustained a combat-related stressor. 

"If the claimed stressor is not combat [ ] related, the 
appellant's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence.'"  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible 
supporting evidence" is not limited to service department 
records, but can be from any source.  See Cohen, 10 Vet. 
App. at 147. 

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson 
can identify a simple condition, like a broken leg, but not 
complex matters, e.g. a form of cancer).  

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence. Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors 
are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, and interest. 

This competency determination requires a two-step analysis. 
First is whether the disability is capable of lay 
observation.  See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability. Robinson v. Shinseki, 312 
Fed.Appx. 336 (C.A. Fed. 2009); 2009 WL 524737 (C.A. Fed.).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2009).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

The primary diagnoses in this case have been schizophrenia 
and a personality disorder.  Developmental defects, such as 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2009).  See also Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  

Following the Veteran's discharge from military service in 
1962 the evidentiary record is silent for contemporaneous 
evidence of symptoms, complaints, findings, treatment, 
diagnoses or evaluation of psychiatric disability until 1979, 
more than a decade after service.  It is contented, in 
essence, that (1) the Veteran's inservice behavior was 
symptomatic of an acquired psychiatric disorder and (2) that 
there is a similarity in the Veteran's inservice behavior and 
his postservice behavior which shows that, despite any 
possible personality disorder, he has continued to have an 
acquired psychiatric disorder, often diagnosed a 
schizophrenia.  

A VA Chief of Psychiatry noted in 1992 noted that the 
Veteran's clinical course during service was in keeping with 
his hospital course at VA between 1979 and 1992.  That 
physician diagnosed an adjustment disorder and anti-social 
personality disorder.  

The Veteran's attorney notes the August 2000 private 
physician's statement that the Veteran's unusual behavior in 
jail during service could have been an indication of 
schizophrenia.  That statement specifically addressed the 
question of whether schizophrenia was of service onset and 
observed that schizophrenia typically occurred during the 
time from late adolescence to the mid-30s, a time frame that 
covered the Veteran's military service, noting, as the 
Veteran's attorney has pointed out, that the Veteran's 
inservice insubordination, belligerence, and violent behavior 
"may" indicate a disorganized pattern typical of 
schizophrenia.  While additional information is not available 
concerning the incidents during service, which the private 
physician felt would be helpful, the private physician found 
that the possibility of that there having been schizophrenia 
during service could not be ruled out.  Also, while a service 
representative suggested at the 1992 RO hearing that the 
Veteran's inservice behavior was indicative of a psychiatric 
disorder, the Veteran testified at that time that the main 
reason he received disciplinary measures and was in fights 
during service was because of racial prejudice, and he did 
not attribute his actions to a psychiatric disorder.  

In Obert v. Brown, 5 Vet. App. 30 (1993), the Court held that 
a medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative.  See also Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 
Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999) 
(by using the term "could," without supporting clinical 
data or other rationale, a medical opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence).  Accordingly, the Board 
finds that the private physician opinion in August 2000 
carries little probative weight to support the Veteran's 
claim.  More particularly, from the language used by the 
private physician in August 2000, even when viewed most 
favorably, it must be concluded that this opinion is, at 
best, no more than speculative.  Significantly, that 
physician did not address the existence of the Veteran's 
well-established personality disorder, much less make any 
attempt to distinguish whether the inservice behavior was 
more indicative of a personality disorder rather than an 
acquired psychiatric disorder, specifically schizophrenia.  
More to the point, that physician only suggested the 
possibility that the Veteran had a schizophrenic disorder 
during service and did not stated or even suggest that the 
Veteran did have, or even probably had, schizophrenia during 
service.  Having done no more that raise a diagnostic 
possibility, with no more, the private physician's August 
2000 opinion can be given little probative value.  

A VA Chief of Psychiatry noted in 1992 that the Veteran's 
clinical course in 1961 was in keeping with his hospital 
course at VA between 1979 and 1992.  However, this physician 
diagnosed an adjustment disorder, alcohol abuse, and an anti-
social personality disorder.  

Notably, the 1992 comment by the VA Chief of Psychiatry did 
not include a diagnosis of schizophrenia.  Rather, reasonably 
construed, this 1992 comment weighs against the claim and not 
in favor of the claim.  This is because the Veteran's course 
from 1979 to 1992, while at times reflecting a diagnosis of 
schizophrenia, shows that psychological testing during that 
time established that he had a personality disorder.  
Moreover, the VA Chief of Psychiatry noted that the Veteran 
had been treated for alcohol related problems, marital 
conflict, and depressive reactions to life stresses (which is 
consistent with the diagnosis of an adjustment disorder).  In 
other words, the Veteran's postservice clinical course was 
not one of having an acquired psychiatric disorder and, so, 
the same was true for his clinical course during military 
service.  In short, the 1992 comment by the VA Chief of 
Psychiatry tends to establish that the Veteran's personality 
disorder during service continued to be of such severity as 
to require psychiatric treatment after service.  This is in 
keeping, or consistent, with the comment during the Veteran's 
August to October 1991 VA hospitalization that while it was 
initially thought that he had long-standing schizophrenia, 
upon observation and psychological testing most of his 
allegedly psychotic symptoms were characterological in 
nature.  That the Veteran's personality disorder was of such 
severity as to require psychiatric treatment is not 
surprising given, as noted by the VA Chief of Psychiatry, the 
Veteran's alcohol related problems, marital discord, and 
reactions to life stresses, as well as the otherwise noted 
years of abuse of heroin.  Further, the supporting lay 
statements that the Veteran changed after his military 
service is also in keeping with aggravation or worsening of a 
personality disorder by his years of postservice heroin usage 
and alcohol abuse. 

Lay competence and credibility

The Veteran has insisted that he had a psychotic symptom 
consisting of a hallucination or delusion that he heard a 
voice emanating from his pillow during active service.  This 
is in an apparent attempt to establish the existence of 
continuity of symptomatology between this inservice complaint 
and his more recent complaints of auditory hallucination, 
even though there is a lapse of many years after service 
before the Veteran complained of having hallucinations or 
delusions.  

The Veteran is competent to attest to having had such a 
symptom during service, even though only he could have been 
the person to observe it.  The earliest record of his 
allegedly having had such a psychotic symptom does not 
antedate his August 1990 statement, a point in time more than 
20 years after termination of his active service and more 
than ten years after he began receiving psychiatric 
treatment.  To the extent that after 1990 anyone else may 
have related that the Veteran reported having had such a 
symptom during service, it can only serve to cooborate not 
the actual inservice occurrence of that symptom but only that 
the Veteran has now adhered to this history.  

As to credibility, consistency is the hallmark of 
credibility.  Here, the credibility of the Veteran as an 
historian was recently questioned by VA examiners, primarily 
because the vagueness of the clinical history which he 
related.  Indeed, he was specifically noted to be an 
unreliable historian and his symptoms were suspected of being 
characterological in nature.  This is consistent with an even 
earlier assessment, during his VA hospitalization in 1991 
when there was a similar assessment.  The Board concurs with 
these assessments.  As to this the Board notes that over the 
years there have been many inconsistencies in statements made 
by the Veteran.  For instance, in a December 2009 letter the 
Veteran stated that he had never reported that his left eye 
disorder had caused his psychiatric illness but that a 
psychiatrist had said this.  In point of fact, no 
psychiatrist has specifically stated this.  Moreover, the 
Veteran has at times specifically denied ever having abuse 
alcohol, even though such alcohol abuse is otherwise well 
established in the record.  Indeed, as noted in 1980, he had 
begun using alcohol at age 14 which is consistent with his 
having a developmental personality disorder.  

Also, even during service the Veteran falsely stated that he 
had been brutally been when incarcerated, whereas the 
evidence shows that his acute wounds were self-inflicted.  
During his VA hospitalization from October 1979 to January 
1980, he denied having had any prior psychiatric 
hospitalization but, in fact, he was, as he had related 
himself, hospitalized for psychiatric observation during his 
active service.  During the January 2009 VA psychiatric 
examination he related not having abuse alcohol in the past 
30 years.  However, otherwise shows that he had been treated 
for alcohol abuse and alcohol related problems during that 
time.  He has otherwise often down-played or minimized, and 
at times denied, the impact of his postservice substance and 
alcohol abuse which further detracts from his credibility.  

The only cooborating evidence of the Veteran's having had an 
auditory hallucination or delusion during service is the 
April 2002 statement of the Veteran's ex-wife that he had 
told her during service that he had heard a noise emanating 
from his pillow and that at that time he had reportedly asked 
his squad to list to the pillow.  However, other evidence 
shows that he has reported that during service he had not 
told anyone else about the alleged sounds or voices coming 
from his pillow.  

Consequently, the Board concludes that because the Veteran 
lacks credibility the evidence does not demonstrate that he 
had continuous postservice symptoms of an acquired 
psychiatric disorder.  



Secondary to Service Connected Left Eye Disorder

It was not until February 1981 that the Veteran complained 
that multiple physical problems, including his service-
connected left eye disorder, were agitating him and causing 
him to have nerve problems.  In December 2009 he stated that 
a psychiatrist had stated that his left eye disorder caused 
his psychiatric illness.  His mother stated in February 2000 
that the Veteran had reported that a physician had told him 
that his psychiatric illness stemmed from his left eye injury 

When the Veteran underwent VA examination of his left eye in 
August 2002 the examiner stated that the Veteran might "have 
an acquired psychiatric disability."  However, the Veteran 
was not examined at that time for a psychiatric disorder nor 
did the examiner indicate that the eye disorder was in any 
way connected to any possible psychiatric disorder.  Rather, 
the examiner merely noted the possible co-existence of a 
psychiatric disorder.  

There is no evidence on file that any physician or 
psychiatrist has ever stated that the Veteran's service-
connected left eye disorder caused or led to the development 
of any psychiatric disorder.  The question of whether this 
happened was more recently addressed by VA examiners.  A 
February 2008 VA psychiatric examiner stated that the Veteran 
did not appear to have any type of psychiatric disorder that 
was caused by or aggravated by his service-connected left eye 
disorder.  Likewise, a January 2009 VA psychiatric examiner 
stated that there did not appear to be any mental health 
disability associated with the Veteran's left eye disorder.  

Secondary Aggravation

On the other hand, a January 2000 VA clinical record 
suggested that the Veteran's symptoms of anxiety might have 
been exacerbated because he might be more self conscious due 
to reconstructive surgery for his service-connected left eye 
disorder.  Also, in August 2004 the Veteran opined that his 
left eye disability had aggravated his psychiatric disorder.  

This matter, of possible secondary aggravation, was addressed 
in the recent VA examinations.  A February 2009 VA 
psychiatric examiner stated that it did not appear that the 
Veteran's left eye disorder had aggravated his psychiatric 
symptom.  In a July 2009 addendum, the February 2009 VA 
examiner specifically addressed a prior clinical note that 
the Veteran's anxiety was exacerbated by his left eye 
disorder and stated that the left eye disorder did not meet 
the criteria for aggravation of a schizoaffective disorder 
because the left eye disorder did not seem to have cause 
chronic worsening of the psychiatric disorder but only, at 
most, a temporary flare-ups of symptoms.  The factual 
rationale for this opinion was set forth which the Board 
finds no reason to question since it is consistent with the 
evidence that the Board finds to be both competent and 
credible.  

Greater probative value must be given to the opinion of the 
February 2009 VA examiner because the January 2000 record 
merely speculated upon the possibility of secondary 
aggravation.  On the other hand, the February 2009 VA 
psychiatric examination was conducted for the purpose of 
determining the etiology of any acquired psychiatric disorder 
and was not merely a passing clinical observation.  Indeed, a 
specific finding was made that there was no chronic worsening 
of a psychiatric disability due to the left eye disorder.  

PTSD

By regulation the diagnosis of PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, 
that is, a diagnosis that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).  For this reason, PTSD is not a simple medical 
condition that a lay person is competent to identify, and the 
Board rejects the statements of the Veteran that he has PTSD 
because it is not a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, 
the requirements of 38 C.F.R. § 3.304(f) are not another or 
alternative means of establishing service connection for PTSD 
in addition to the general requirements for service 
connection under 38 C.F.R. § 3.303.  Arzio v. Shinseki, No. 
2009-7107, slip op. (Fed.Cir. April 19, 2010); 2010 WL 
1540169 (Fed.Cir.).  

The Veteran has never specifically reported having had a 
stressor which was life-threatening or significantly 
traumatic, other than merely having been frightened in an 
airplane during active service in which the plane encountered 
rough weather which necessitated that the passengers, of 
which the Veteran was one, refasten their seat belts or as 
the Veteran has stated life preservers.  

The recent evidence indicates that the Veteran has some 
symptoms of PTSD, and indeed the Board acknowledges that 
symptoms of various psychiatric disabilities, both acquired 
and developmental, can overlap.  Significantly, however, PTSD 
has never been diagnosed but, rather, a diagnosis of PTSD was 
repeatedly rejected.  A diagnosis of PTSD is required by 
38 C.F.R. § 3.304(f).  

Equally significant, neither the Veteran nor his attorney 
have suggested that there exists any evidence which would 
cooborate the Veteran's alleged inservice stressor nor, from 
his description of the alleged stressor which was no more 
than a rough airplane ride, is there a likelihood that there 
are any written records which would cooborate the alleged 
stressor.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, to include as secondary to a service connected 
left eye disability.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


